Case 1:20-cv-06028-NGG-SJB Document 21 Filed 04/30/21 Page 1 of 2 PageID #: 302



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  JOSHUA SCHMITT, Individually and on                Civil Action No.: 1:20-cv-06028-NGG-SJB
  Behalf of All Others Similarly Situated,

                                 Plaintiff,          NOTICE OF MOTION FOR
                                                     APPOINTMENT OF LEAD PLAINTIFF
                 v.                                  AND APPROVAL OF SELECTION OF
                                                     LEAD COUNSEL PURSUANT TO
  CHINA XD PLASTICS COMPANY,                         PSLRA 15 U.S.C. §78u-4(a)(3)(8)
  LIMITED, FAITH DAWN LIMITED, FAITH
  HORIZON, INC., XD ENGINEERING
  PLASTICS COMPANY LIMITED, JIE HAN,
  TAYLOR ZHANG, LINYUAN ZHAI,
  HUIYI CHEN and GUANBAO HUANG,

                                 Defendant.


          PLEASE TAKE NOTICE that pursuant to Section 21D of the Securities Exchange Act

  of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform

  Act of 1995, Movant Joshua Schmitt (“Movant”) hereby moves this Court, on a date and at a time

  to be designated by the Court pursuant to the Individual Rules of Judge Nicholas G. Garaufis, for

  an order:

                 (a) appointing Movant to serve as Lead Plaintiff in this action; and

                 (b) approving Movant’s selection of Squitieri & Fearon LLP as Lead Counsel for
                     the Class.

        Plaintiff is filing via ECF the motion papers prior to the time that the motion has been

 fully briefed because Plaintiff believes in good faith that delaying the filing of this motion in

 order to comply with the Individual Rules of Judge Nicholas G. Garaufis, IV.B.1 would deprive

 movant and other class members who might seek to apply for lead plaintiff designation under

 Section 21D of the Securities Exchange Act of 1934 15 U.S.C. §78u-4(a)(3)(B) of the

 (“PSLRA”) of their substantive rights. This conclusion is based on the mandatory requirements
Case 1:20-cv-06028-NGG-SJB Document 21 Filed 04/30/21 Page 2 of 2 PageID #: 303




 of the PSLRA for “filing” a lead plaintiff motion such as this one and subsequent provision which

 trigger time limits for other potential class members to file their own lead plaintiff applications.

 The statute has several mandatory filing provisions and deadlines which are based upon “filing”

 wherein “filing” serves also as a form of notice to other putative class members regarding

 proposed lead plaintiffs.

        In support of this Motion, Movant submits: (i) the Memorandum of Law dated April 27,

 2021; (ii) Declaration of Lee Squitieri in support of the motion (and exhibits); and (iii) a

 [Proposed] Order Appointing Lead Plaintiff and Approving Lead Plaintiff’s Selection of Counsel.

 Dated: April 30, 2021                          Respectfully submitted,

                                                SQUITIERI & FEARON, LLP



                                                By:/s/Olimpio Lee Squitieri
                                                        Olimpio Lee Squitieri
                                                32 East 57th Street
                                                12th Floor
                                                New York, New York 10022
                                                Tel: (212) 421-6492
                                                Fax: (212) 421-6553




                                                   2
